THE THIRTEENTH COURT OF APPEALS

                                     13-17-00455-CV


                                  Johnny Lee Davis
                                          v.
The City of Aransas Pass, Aransas Pass Police Dept., Aransas Pass City Government
    Chief of Police Eric Blanchard, Captain Kyle Rhodes, Detective Leo Martinez


                                    On Appeal from the
                    343rd District Court of San Patricio County, Texas
                            Trial Cause No. S-14-5942CV-C


                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant Johnny Lee Davis, although he is exempt from payment due to his

inability to pay court costs.

       We further order this decision certified below for observance.

August 29, 2018